Exhibit10.11


HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
RESTRICTED UNIT AGREEMENT
(Non-Employee Director Award)
This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Units (“Notice of Grant”) by and between Holly
Logistic Services, L.L.C. (the “Company”), and you.
WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and Holly Energy Partners, L.P. (the
“Partnership”) and to materially contribute to the success of the Company and
the Partnership agrees to grant you this restricted unit award;
WHEREAS, the Company adopted the Holly Energy Partners, L.P. Long-Term Incentive
Compensation Plan as it may be amended from time to time (the “Plan”) under
which the Company is authorized to grant restricted unit awards to certain
employees and service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted unit agreement (“Agreement”) as if fully set forth herein and
the terms capitalized but not defined herein shall have the meanings set forth
in the Plan; and
WHEREAS, you desire to accept the restricted unit award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.Grant. Subject to the conditions set forth below, the Company hereby grants
you effective as of the Date of Grant set forth in the Notice of Grant, as a
matter of separate inducement but not in lieu of any other compensation for your
services for the Company, an award (the “Award”) consisting of the aggregate
number of Units set forth in the Notice of Grant in accordance with the terms
and conditions set forth herein and in the Plan.
2.    Restricted Units. The Company shall obtain the Units subject to this
Agreement and cause such Units to be held for you in book entry form by the
Partnership’s transfer agent with a notation that the Units are subject to
restrictions. You hereby agree that the Restricted Units shall be held subject
to restrictions as provided in the Agreement until the restrictions on such
Restricted Units expire or the Restricted Units are forfeited as provided in
Section 6 of this Agreement. You hereby agree that if part or all of the
Restricted Units are forfeited pursuant to this Agreement, the Company shall
have the right to direct the Partnership’s transfer agent to cancel such
forfeited Restricted Units or, at the Company’s election, transfer such
Restricted Units to the Company or to any designee of the Company.





--------------------------------------------------------------------------------




3.    Ownership of Restricted Units. Effective from the Date of Grant, you are a
unitholder with respect to all of the Restricted Units granted to you pursuant
to Section 1 and have all of the rights of a unitholder with respect to all such
Restricted Units, including the right to receive all distributions paid with
respect to such Restricted Units and any right to vote with respect to such
Restricted Units subject, however, to the restrictions hereinafter described,
including, without limitation, those described in Section 4; provided, however,
that each distribution will be made no later than 30 days following the date the
distributions are paid to the holders of Units generally.
4.    Restrictions; Forfeiture. The Restricted Units are restricted in that they
may not be sold, transferred or otherwise alienated or hypothecated until these
restrictions are removed or expire as contemplated in Section 5 of this
Agreement and as described in the Notice of Grant. The Restricted Units are also
restricted in the sense that they may be forfeited to the Company. You hereby
agree that if the Restricted Units are forfeited, as provided in Section 6, the
Company shall have the right to deliver the Restricted Units to the
Partnership’s transfer agent for, at the Company’s election, cancellation or
transfer to the Company.
5.    Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Units granted pursuant to this Agreement will expire and the
Restricted Units will become transferable, except to the extent provided in
Section 9 of this Agreement, and nonforfeitable as set forth in the Notice of
Grant and in Section 6 of this Agreement, provided that you remain a member of
the Board until the applicable dates and times set forth therein. Restricted
Units that become vested and non-forfeitable as provided in this Agreement are
referred to herein as “Vested Units.”
6.    Termination of Services.
(a)    Termination Generally. Subject to subsections (b), (c) and (d), if you
cease to be a member of the Board for any reason, then those Restricted Units
for which the restrictions have not lapsed as of the date of separation from the
Board shall become null and void and those Restricted Units shall be forfeited.
The Restricted Units for which the restrictions have lapsed as of the date of
such termination shall not be forfeited.
(b)    Termination Due to Death, Disability or Retirement. In the event of your
(i) death, (ii) total and permanent disability, as determined by the Committee
in its sole discretion, or (iii) retirement, as determined by the Committee in
its sole discretion, before all of the Restricted Units have become Vested
Units, you will forfeit a number of Restricted Units equal to the number of
Restricted Units specified in Notice of Grant times the percentage that the
period of full months beginning on the first day of the calendar month following
the date of death, disability or retirement, as applicable, and ending on
December 1, 2019 bears to twelve (12) and any remaining Restricted Units that
are not vested will become Vested Units; provided, however, that any fractional
Units will become null and void and automatically forfeited. In its sole
discretion, the Committee may decide to vest all of the Restricted Units in-lieu
of the prorated number of Restricted Units as provided in this Section 6(b).
Unless the Committee determines otherwise, in its sole discretion, you or your
beneficiary or estate will have no right to any Restricted Units that remain
subject to restrictions, and those Restricted Units will be forfeited.


2

--------------------------------------------------------------------------------




(c)    Change in Control. In the event of a Change in Control before lapse of
all restrictions pursuant to Section 5 above, all restrictions described in
Section 4 shall lapse and the Restricted Units will become Vested Units and the
Company shall deliver the Vested Units to the Director as soon as practicable
thereafter.
7.    Delivery of Units. Promptly following the expiration of the restrictions
on the Restricted Units as contemplated in Section 5 of this Agreement, the
Company shall cause to be issued and delivered to you or your designee a
certificate or other evidence of the number of Restricted Units as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions. The value of such Restricted Units shall not bear any interest
owing to the passage of time.
8.    Adjustment of Restricted Units. The number of Restricted Units granted to
you pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued. In the event that the outstanding Units of the
Partnership are exchanged for a different number or kind of units or other
securities, or if additional, new or different units are distributed with
respect to the Units through merger, consolidation, or sale of all or
substantially all of the assets of the Partnership, each remaining unit subject
to this Agreement shall have substituted for it a like number and kind of units
or shares of new or replacement securities as determined in the sole discretion
of the Committee, subject to the terms and provisions of the Plan.
9.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Units (including Restricted Units)
will be subject to compliance with all applicable requirements of federal,
state, or foreign law with respect to such securities and with the requirements
of any stock exchange or market system upon which the Units may then be listed.
No Units will be issued hereunder if such issuance would constitute a violation
of any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Units may then be listed. In addition, Units will not be issued
hereunder unless 1.%2. a registration statement under the Securities Act, is at
the time of issuance in effect with respect to the Units issued or 2.%2. in the
opinion of legal counsel to the Company, the Units issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Units subject to the Award will relieve the Company of any liability in respect
of the failure to issue such Units as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required


3

--------------------------------------------------------------------------------




documents with governmental authorities, stock exchanges, and other appropriate
Persons to make Units available for issuance.
10.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the Units pursuant to Sections 4 or 9 of this Agreement
on all certificates representing Units issued with respect to this Award.
11.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
12.    Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
13.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Units or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, the Partnership, any Affiliate and the employees, officers,
stockholders or board members of the foregoing in such form as the Company may
determine.
14.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
15.    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon you and the Company. In the event of any conflict between
the terms and conditions of this Agreement and the Plan, the provisions of the
Plan shall control.
16.    No Right to Continued Services. This Agreement shall not be construed to
confer upon you any right to continue as a member of the Board.
17.    Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Texas, without giving effect to any conflict of law
provisions.
18.    Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Dallas, Texas and the United States District Court
for the Northern District of


4

--------------------------------------------------------------------------------




Texas each shall have personal jurisdiction and proper venue with respect to any
dispute between you and the Company arising in connection with the Restricted
Units or this Agreement. In any dispute with the Company, you will not raise,
and you hereby expressly waive, any objection or defense to any such
jurisdiction as an inconvenient forum.
19.    Amendment. This Agreement may be amended by the Board or by the Committee
at any time (a) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Date of Grant and by its terms applies
to the Award; or (b) other than in the circumstances described in clause (a) or
provided in the Plan, with your consent.
20.    No Liability for Good Faith Determinations. The General Partner, the
Partnership, the Company, HFC and the members of the Committee, the Board and
the HFC Board shall not be liable for any act, omission or determination taken
or made in good faith with respect to this Agreement or the Restricted Units
granted hereunder.
21.    No Guarantee of Interests. The Board, the HFC Board, the General Partner,
the Partnership, HFC and the Company do not guarantee the Units from loss or
depreciation.
22.    Company Records. Records of the Company or its subsidiaries regarding
your period of service, termination of service and the reason(s) therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
23.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. Nothing in this Agreement
will prevent you from: (a) making a good faith report of possible violations of
applicable law to any governmental agency or entity or (b) making disclosures
that are protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure
that: (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, an individual who files a lawsuit
for retaliation by an employer of reporting a suspected violation of law may
make disclosures without violating this Section 23 to the attorney of the
individual and use such information in the court proceeding.
24.    Defined Terms.


5

--------------------------------------------------------------------------------




(a)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under section 12 of the Exchange Act.
(b)    “Beneficial Owner” shall have the meaning provided in Rule 13d-3 under
the Exchange Act.
(c)    “Change in Control” shall mean, notwithstanding the definition of such
term in the Plan:
(i)    Any Person, other than HFC or any of its wholly-owned subsidiaries, HEP
Logistics Holdings, L.P. (the “General Partner”), the Partnership, the Company,
or any of their subsidiaries, a trustee or other fiduciary holding securities
under an employee benefit plan of HFC, the Partnership, the Company or any of
their Affiliates, an underwriter temporarily holding securities pursuant to an
offering of such securities, or an entity owned, directly or indirectly, by the
holders of the voting securities of HFC, the Company, the General Partner or the
Partnership in substantially the same proportions as their ownership in HFC, the
Company, the General Partner or the Partnership, respectively, is or becomes the
Beneficial Owner, directly or indirectly, of securities of HFC, the Company, the
General Partner or the Partnership (not including in the securities beneficially
owned by such Person any securities acquired directly from HFC, the General
Partner, the Partnership, the Company or their Affiliates) representing more
than 40% of the combined voting power of HFC’s, the Company’s, the General
Partner’s or the Partnership’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in Section 24(c)(iii)(A) below.
(ii)    The individuals who as of the Date of Grant constitute the HFC Board and
any New Director cease for any reason to constitute a majority of the HFC Board.
(iii)    There is consummated a merger or consolidation of HFC, the Company, the
General Partner or the Partnership with any other entity, except if:
A.    the merger or consolidation results in the voting securities of HFC, the
Company, the General Partner or the Partnership outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 60% of the combined voting power of the voting securities of HFC, the
Company, the General Partner or the Partnership, as applicable, or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation; or
B.    the merger or consolidation is effected to implement a recapitalization of
HFC, the Company, the General Partner or the Partnership (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly, or
indirectly, of securities of HFC, the Company, the General Partner or the
Partnership, as applicable, (not including in the securities beneficially owned
by such Person any securities acquired directly from HFC, the Company, the
General Partner or the Partnership or their Affiliates other than in connection
with the


6

--------------------------------------------------------------------------------




acquisition by HFC, the Company, the General Partner or the Partnership or its
Affiliates of a business) representing more than 40% of the combined voting
power of HFC’s, the Company’s, the General Partner’s or the Partnership’s, as
applicable, then outstanding securities.
(iv)    The holders of the voting securities of HFC, the Company, the General
Partner or the Partnership approve a plan of complete liquidation or dissolution
of HFC, the Company, the General Partner or the Partnership, as applicable, or
an agreement for the sale or disposition by HFC, the Company, the General
Partner or the Partnership of all or substantially all of HFC’s, the Company’s,
the General Partner’s or the Partnership’s assets, as applicable, other than a
sale or disposition by HFC, the Company, the General Partner or the Partnership
of all or substantially all of HFC’s, the Company’s, the General Partner’s, or
the Partnership’s assets, as applicable, to an entity at least 60% of the
combined voting power of the voting securities of which is owned by the direct
or indirect holders of the voting securities of HFC, the Company, the General
Partner or the Partnership, as applicable, in substantially the same proportions
as their ownership of HFC, the Company, the General Partner or the Partnership,
as applicable, immediately prior to such sale.
(d)    “HFC” means HollyFrontier Corporation.
(e)    “HFC Board” means the board of directors of HFC.
(f)    “New Director” shall mean an individual whose election by the HFC Board,
or nomination for election by holders of the voting securities of HFC, was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the Date of Grant or whose election or
nomination for election was previously so approved or recommended. However, “New
Director” shall not include a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation relating to the election of directors of HFC.
(g)    “Person” shall have the meaning given in section 3(a)(9) of the Exchange
Act as modified and used in sections 13(d) and 14(d) of the Exchange Act.


7